Citation Nr: 1633693	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This case was previously before the Board in April 2011, June 2013, and November 2013.  The two earlier decisions remanded the claim for further development.  The matter was then denied in November 2013.

The appellant then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which then vacated and remanded the Board's November 2013 decision.  Thereafter, the Board remanded in February 2015 for further development, to include obtaining VA examinations and opinions.  Regrettably, the Board's remand instructions were not substantially completed and therefore remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Board's February 2015 remand directed the examiner to determine (1) whether it was at least likely as not that any diagnosed headache disability had its onset in service; (2) whether the headache disability occurred in the year immediately following service; and (3) whether or not the current headache disability was related to in-service injury thus creating a "nexus."  The Veteran was afforded a VA examination in December 2015.  The VA examiner noted that the only documented condition he saw in the Veteran's Service Treatment Records (STR) of significance was ascariasis and he was unable to find in the medical literature a link between this infection and the development of a chronic migraine condition.  Relying solely on the absence of evidence in STRs to provide a negative nexus opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). Although the Veteran's STRs may be silent regarding headaches the examiner cannot base his nexus rationale solely on the absence of a medical diagnosis of headaches during service.  

Based on the above, the examiner's response is not deemed sufficiently responsive to the inquiry posed in the remand.  In this regard, the Court has held that the Board is obligated by law to ensure that the RO complies with its directives and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Id.  

Additionally, the 2015 VA examiner failed to discuss the Veteran's lay statements with respect to his in-service headaches.  As noted in the Court's Memorandum Decision dated October 2014, the Board had conceded that the Veteran experienced headaches in service.  The April 2011 Board remand preliminarily found that the record contained competent lay statements regarding onset and continuity of the Veteran's headaches and ordered a VA medical examination.  The Board remand in June 2013 expressly found that the Veteran was competent to report his symptoms and history.  Furthermore, the 2013 remand directives instructed the examiner that if the doctor rejected the Veteran's reports of symptomatology then "a reason for doing so must be provided."

The most recent December 2015 VA examination failed to consider the Veteran's competent and credible lay statements, and thus the Board must remand the claim back to the RO for further development to meet the substantial compliance legal standard.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements in regards to the onset of his headache disability and a link between the Veteran's current diagnosed headaches and his military service.  The Board has conceded based on lay statements that the Veteran had in-service headaches and he has a current diagnosis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO provide a copy of the claims file to the VA examiner who conducted the December 2015 examination and request an addendum opinion, if that examiner is not available, then the Veteran should be scheduled with another examiner to determine the nature and etiology of his headache disability.

Regardless of who offers the opinion, the examiner should address the following questions:

(a)  Is the Veteran's current headache disability at least as likely as not to have had its onset in-service?

(b)  Is the Veteran's current headache disability at least as likely as not to have occurred in the year immediately following service?

(c)  Is it at least as likely as not that the currently diagnosed headache disability is proximately due to his service-connected dysthymic disability? 

(d) If the answer immediately above is negative, is it at least as likely as not that the head disability was aggravated (permanently worsened beyond its natural progression) by the service-connected dysthymic disability?

The examiner's opinion must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.  Again, the Board has accepted as fact that the Veteran experienced headaches in service.  If the examiner finds a reason based on medical principles for discounting the reported history of symptomatology then the basis for this must be clearly explained.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

2.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjucation.

3.  The RO will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




